DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. U.S. Patent Publication No. 2015/0035735 (hereinafter Kang)  in view of Park et al. U.S. Patent Publication No. 2015/0187267 (hereinafter Park) and further in view of Oke et al. U.S. Patent Publication No. 2014/0340297 (hereinafter Oke) and further in view of Takayanagi et al. U.S. Patent Publication No. 2006/0022913 (hereinafter Takayanagi).
Consider claim 1, Kang teaches an organic light emitting diode display device (Figure 5 and [0030]), comprising: a substrate including a plurality of sub-pixels disposed in a plurality of horizontal pixel lines (Figure 10, pixels in L1-L4, substrate is considered the element where the pixels are mounted); a gate line and a sensing line spaced apart from each other on the substrate (Figure 6, 15a and 15b); a data line overlapping the gate line and the sensing line (Figure 6, 14a overlapping 15a and 15b) and spaced apart from each other (Figure 6); and first and second reference lines supplying first and second reference voltages (Figure 10, Vinit for Ch1 and Ch2), respectively, and connected to adjacent two, respectively, of the plurality of horizontal pixel lines (Figure 10, L1 and L2 and Ch1 and Ch2), wherein the plurality of horizontal pixel lines include (n)th, (n+1)th and (n+2)th horizontal pixel lines (Figure 10, L1-L4), wherein turn-on sections of sensing voltages supplied to the (n)th and (n+1)th horizontal pixel lines overlap each other during a horizontal period (Figure 9a,  Sen1-Sen3) to obtain sufficient charge time of at least one of the plurality of sub-pixels ([0011], to secure a sufficient initialization period), where n is positive integer (Figure 9a,  Sen1-Sen3)
Kang does not appear to specifically disclose a power line overlapping the gate line and the sensing line.
However, in a related field of endeavor, Park teaches an organic light emitting display in abstract and further teaches a power line overlapping the gate line and the sensing line (Figure 4, ELVDD, 15A_n and 15B_n (see also figure 5)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a power line overlapping gate and sensing line as taught by Park with the benefit that each pixel P should receive a high potential driving voltage EVDD from a power generator as suggested by Park in [0036] and figure 4.
Kang does not appear to specifically disclose turn-on sections of sensing voltages supplied to the (n)th and (n+2)th horizontal pixel lines are separated in time from each other by at least two horizontal periods and do not overlap each other during at least one or more horizontal periods, and wherein turn-on sections of the sensing voltages supplied to the (n+1)th and (n+2)th horizontal pixel lines are separated in time from and do not overlap each other by horizontal period in order to insert black data where n is a positive integer, and wherein one horizontal period between the (n+1)th and (n+2)th horizontal pixel lines do not overlap with any of the turn-on section of the sensing voltages.
turn-on sections of sensing voltages supplied to the (n)th and (n+2)th horizontal pixel lines are separated in time from each other by at least two horizontal periods and do not overlap each other during at least one or more horizontal periods (Figure 8, Vgn-1 and Vgn+1 separated by TBLK), and wherein turn-on sections of the sensing voltages supplied to the (n+1)th and (n+2)th horizontal pixel lines are separated in time from and do not overlap each other by a horizontal period (Figure 8, Vgn and Vgn+1 separated by TBLK) in order to insert black data where n is a positive integer ([0038], VBLK representing black), and wherein one horizontal period between the (n+1)th and (n+2)th horizontal pixel lines do not overlap with any of the turn-on section of the sensing voltages (Figure 8 and [0038], TBLK).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide black period as taught by Oke deterioration of the image quality occurs when an unnecessary DC potential is applied to the pixel electrode due to a leak current of the TFT or the like. In order to prevent this, it is preferred to basically set the reference voltage to a potential corresponding to a pixel value representing black as suggested by Oke in [0038].
Oke does not appear to specifically disclose only one horizontal period between the (n+1)th and (n+2)th horizontal pixel lines.
However, in a related field of endeavor, Takayanagi teaches a scanning method of the display (abstract) and further teaches only one horizontal period between the (n+1)th and (n+2)th horizontal pixel lines (Figure 5, n/2 and n/2+1 at 500).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to separate by only one period as taught by Takayanagi the benefit occurrence of instantaneous light in the center part of a display should be eliminated as suggested by Takayanagi in Abstract and [0039]. 

Consider claim 2, Kang, Park, Oke and Takayanagi teach all the limitations of claim 1. In addition, Kang teaches the display device is configured to: supply the first reference voltage to the plurality of sub-pixels in odd ones of the plurality of horizontal pixel lines through the first reference line (Figure 10, Ch1 for L1, L3), and supply the second reference voltage to the plurality of sub-pixels in even ones of the plurality of horizontal pixel lines through the second reference line (Figure 10, Ch2 for L2 and L4).

Consider claim 3, Kang, Park, Oke and Takayanagi teach all the limitations of claim 1. In addition, Kang teaches the first and second reference lines extend along a vertical direction (Figure 10, vertical lines for CH1 and Ch2).

Consider claim 4, Kang, Park, Oke and Takayanagi teach all the limitations of claim 3. In addition, Kang teaches the first and second reference lines are alternately disposed along a horizontal direction (Figure 10, CH1 and CH2).

each of a number of adjacent sub- pixels of the plurality of sub-pixels is connected to one of the first or second reference lines through an extension line along the horizontal direction (Figure 10, horizontal line in CH1. Figure 6, horizontal line from ST2 to Vinit. Figure 3, horizontal lines from ST2 to Vinit).

Consider claim 6, Kang, Park, Oke and Takayanagi teach all the limitations of claim 4. In addition, Kang teaches the first and second reference lines are alternately disposed (Figure 10, Ch1 and Ch2) by adjacent two of the plurality of sub-pixels along the horizontal direction ([0064] and figure 10, reference lines are disposed adjacent to R, W, G and B).

Consider claim 7, Kang, Park, Oke and Takayanagi teach all the limitations of claim 6. 
Kang’s figure 10 discloses each of the first and second reference lines is disposed by adjacent four of the plurality of sub-pixels along the horizontal direction, and wherein each of adjacent four of the plurality of sub-pixels is connected to one of the first or second reference lines through an extension line along the horizontal direction (Figure 10, sharing group for Ch1 and Ch2. [0064] refers to R, W, G and B. In addition, see horizontal lines in figures 10, 6 and 3 connected to Vint).
Kang’s figure 10 does not show each of the first and second reference lines is repeatedly disposed.
each of the first and second reference lines is repeatedly disposed (vertical lines for CH in figure 8b, where figure 10 illustrates CH1 and CH2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide plurality of first and second reference lines as taught by Kang’s figure 8b with the benefit that the reference lines should be connected to a plurality of pixels (more than one UPXL unit) as suggested by Kang in [0064].

Consider claim 8, Kang, Park, Oke and Takayanagi teach all the limitations of claim 7. In addition, Kang teaches in figure 10 and figure 8b the plurality of sub-pixels include first, second, third and fourth sub-pixels ([0064], R, W, G and B), wherein the first reference line is disposed between the second and third sub- pixels and is repeatedly disposed by the third, fourth, first and second sub-pixels ([0064], the sharing pixel group may include N unit pixels each including R, W, G and B subpixels. Thus, vertical lines of CH in pixel group as shown in figure 8b are in between white (second sub-pixel) and blue (third sub-pixel) and repeatedly disposed by R, W, G, B since each vertical line in pixel group is connected to one UPXL), wherein the first, second, third and fourth sub-pixels are connected to the first reference line through the extension line (horizontal lines in figures 6 and 3), wherein the second reference line (Figure 10 illustrates CH2) is disposed between the fourth and first sub- pixels (Figure 8b, vertical line of CH in pixel group as and is repeatedly disposed by the first, second, third and fourth sub-pixels, and wherein the third, fourth, first and second sub-pixels are connected to the second reference line through the extension line (each vertical line in pixel group in figure 8b is connected to one UPXL). 

Consider claim 9, Kang, Park, Oke and Takayanagi teach all the limitations of claim 1. In addition, Kang teaches wherein the first reference voltage is supplied to the plurality of sub-pixels in the (n)th horizontal pixel line through the first reference line (Figure 9a, Sen1. Figure 10, CH1 and L1), and the second reference voltage is supplied to the plurality of sub-pixels in the (n+1)th horizontal pixel line through the second reference line (Figure 9a, Sen2. Figure 10, CH2 and L2).

Consider claim 10, Kang, Park, Oke and Takayanagi teach all the limitations of claim 1. In addition, Kang teaches each of the plurality of sub-pixels includes first, second and third thin film transistors each including a gate electrode, a source electrode and a drain electrode (Figure 6, DT, ST1 and ST2), a storage capacitor and a light emitting diode (Figure 6, Cst and OLED), wherein the gate electrode, the source electrode and the drain electrode of the first thin film transistor are connected to the gate line, the data line and the gate electrode of the second thin film transistor (Figure 6, ST1 connected to 15a, 14a and DT), respectively, wherein the gate electrode, the source electrode and the drain electrode of the second thin film transistor are connected to the drain electrode of the third thin film transistor, an anode of the light emitting diode and the power line, respectively (Figure 6, DT connected to ST2, OLED and EVDD), wherein the gate electrode, the source electrode and the drain electrode of the third thin film transistor are connected to the sensing line, the source electrode of the second thin film transistor and one of the first and second reference lines, respectively (Figure 6, ST2 connected to SEN, DT and 14b), wherein the storage capacitor is connected between the gate electrode and the source electrode of the second thin film transistor (Figure 6, Cst and DT), and wherein the anode and a cathode of the light emitting diode are connected to the source electrode of the second thin film transistor and a low level voltage, respectively (Figure 6, OLED connected to DT and EVSS).

Consider claim 19, Kang, Park, Oke and Takayanagi teach all the limitations of claim 1.
Kang does not appear to specifically disclose the power line is alternately disposed with the first reference line or the second reference line by adjacent two of the plurality of sub-pixels along a horizontal direction and is repeatedly disposed by adjacent four of the plurality of sub-pixels along the horizontal direction, and the power line is coupled to and supplies a high level voltage to adjacent four of the plurality of sub-pixels along the horizontal direction.
the power line is alternately disposed with the first reference line or the second reference line by adjacent two of the plurality of sub-pixels along a horizontal direction (Figure 4, vertical line EVDD in between 14B_1 and 14B_2 and thus alternately disposed by adjacent two pixels P (right and left P with respect to 14B_1)) and is repeatedly disposed by adjacent four of the plurality of sub-pixels along the horizontal direction (Figure 4, plurality of vertical line EVDD repeatedly disposed by adjacent four of P), and the power line is coupled to and supplies a high level voltage to adjacent four of the plurality of sub-pixels along the horizontal direction (EVDD considered a high level).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide power lines alternately disposed with the reference line as taught by Park with the benefit that each pixel P receives a high potential driving voltage EVDD and a low potential driving voltage EVSS from a power generator as suggested by Park in [0036].

Claims 11-17, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Oke and Takayanagi
Consider claim 11, Kang teaches a method of driving (Figure 9a) an organic light emitting diode including a plurality of sub-pixels disposed in a plurality of horizontal pixel lines (Figure 6 and figure 10, OLED, horizontal pixel lines L1-L4), comprising: supplying a gate voltage to the plurality of sub-pixels in each of the horizontal pixel lines through a gate line (Figure 6, 15a); supplying a data voltage to the plurality of sub-pixels in each of the horizontal pixel lines through a data line (Figure 6, 14a); supplying a sensing voltage to the plurality of sub-pixels in each of the horizontal pixel lines through a sensing line (Figure 6, SEN. Figure 9a, SEN1-SEN3); and supplying first and second reference voltages to two adjacent horizontal pixel lines through first and second reference lines, respectively (Figure 10, Vint in CH1 and CH2), wherein the plurality of horizontal pixel lines include (n)th, (n+1)th and (n+2)th horizontal pixel lines (Figure 10, L1-L4), wherein turn-on sections of sensing voltages supplied to the (n)th and (n+1)th horizontal pixel lines overlap each other during a horizontal period (Figure 9a,  Sen1-Sen3) to obtain sufficient charge time of at least one of the plurality of sub-pixels ([0011], to secure a sufficient initialization period), where n is positive integer (Figure 9a,  Sen1-Sen3)
Kang does not appear to specifically disclose turn-on sections of sensing voltages supplied to the (n)th and (n+2)th horizontal pixel lines are separated in time from and do not overlap each other during at least one or more horizontal periods, and wherein turn-on sections of the sensing voltages supplied to the (n+1)th and (n+2)th horizontal pixel lines are separated in time from and do not overlap each other by one horizontal period in order to insert black data, where n is a positive integer, and wherein the one horizontal period between the (n+1)th and (n+2)th horizontal pixel lines do not overlap with any of the turn-on section of the sensing voltages.
However, in a related field of endeavor, Oke teaches a display device (abstract) and further teaches turn-on sections of sensing voltages supplied to the (n)th and (n+2)th horizontal pixel lines are separated in time from and do not overlap each other during at least one or more horizontal periods (Figure 8, Vgn-1 and Vgn+1 separated by TBLK), and wherein turn-on sections of the sensing voltages supplied to the (n+1)th and (n+2)th horizontal pixel lines are separated in time from and do not overlap each other by one horizontal period (Figure 8, Vgn and Vgn+1 separated by TBLK) in order to insert black data ([0038], VBLK representing black), where n is a positive integer, and wherein the one horizontal period between the (n+1)th and (n+2)th horizontal pixel lines do not overlap with any of the turn-on section of the sensing voltages (Figure 8 and [0038], TBLK).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide black period as taught by Oke deterioration of the image quality occurs when an unnecessary DC potential is applied to the pixel electrode due to a leak current of the TFT or the like. In order to prevent this, it is preferred to basically set the reference voltage to a potential corresponding to a pixel value representing black as suggested by Oke in [0038].
Oke does not appear to specifically disclose only one horizontal period between the (n+1)th and (n+2)th horizontal pixel lines.
However, in a related field of endeavor, Takayanagi teaches a scanning method of the display (abstract) and further teaches only one horizontal period between the (n+1)th and (n+2)th horizontal pixel lines (Figure 5, n/2 and n/2+1 at 500).


Consider claim 12, Kang, Oke and Takayanagi teach all the limitations of claim 11. In addition, Kang teaches supplying the first and second reference voltages comprises: supplying the first reference voltage to the plurality of sub-pixels in odd ones of the plurality of horizontal pixel lines through the first reference line; and supplying the second reference voltage to the plurality of sub-pixels in even ones of the plurality of horizontal pixel lines through the second reference line (Figure 10, CH1 for L1 and L3. Ch2 for L2 and L4).

Consider claim 13, Kang, Oke and Takayanagi teach all the limitations of claim 12. In addition, Kang teaches each of a number of adjacent sub-pixels of the plurality of sub-pixels is supplied by one of the first or second reference lines through an extension line along the horizontal direction (Figure 10, horizontal line in CH1. Figure 6, horizontal line from ST2 to Vinit. Figure 3, horizontal lines from ST2 to Vinit).

Consider claim 14, Kang, Oke and Takayanagi teach all the limitations of claim 12. In addition, Kang teaches the first and second reference lines are alternately disposed (Figure 10, Ch1 and Ch2) by two adjacent of the plurality of sub-pixels along the horizontal direction ([0064] and figure 10, reference lines are disposed adjacent to R, W, G and B).

Consider claim 15, Kang, Oke and Takayanagi teach all the limitations of claim 11. In addition, Kang teaches wherein the first reference voltage is supplied to the plurality of sub-pixels in the (n)th horizontal pixel line through the first reference line (Figure 9a, Sen1. Figure 10, CH1 and L1), and the second reference voltage is supplied to the plurality of sub-pixels in the (n+1)th horizontal pixel line through the second reference line (Figure 9a, Sen2. Figure 10, CH2 and L2).

Consider claim 16, Kang teaches a display device, comprising: a plurality of pixels on a substrate (Figure 5, display 10, the substrate is considered where the pixels are mounted), each of the pixels including one or more sub- pixels; a plurality of pixel groups (Figures 8a-b, R,W,G and B), each of the pixel group having at least two pixels arranged in a first direction (Figure 10, pixel group in the horizontal direction), the plurality of pixel groups including even number (2N) pixel groups and odd number (2N+1) pixel groups alternately arranged along a second direction transverse to the first direction, where N is a positive integer (Figure 10, pixel groups in the vertical direction in L1-L4); a first reference line arranged along the second direction, the first reference line supplying a first reference voltage to the odd number pixel groups of the plurality of pixel groups (Figure 10, L1, L3 and CH1); and a second reference line arranged along the second direction, the second reference line supplying a second reference voltage to the even number pixel groups of the plurality of pixel groups (Figure 10, L2, L4 and CH2), wherein the plurality of pixel groups include (n)th, (n+1)th and (n+2)th pixel groups sequentially arranged along the second direction (Figure 10, L1-L4), and wherein turn-on sections of sensing voltages supplied to the (n)th and (n+1)th pixel groups overlap each other during a horizontal period (Figure 9a,  Sen1-Sen3) to obtain sufficient charge time of at least one of the plurality of sub-pixels ([0011], to secure a sufficient initialization period), and where n is positive integer (Figure 9a,  Sen1-Sen3).
Kang does not appear to specifically disclose turn-on sections of sensing voltages supplied to the (n)th and (n+2)th horizontal pixel lines are separated in time from and do not overlap each other during at least one or more horizontal periods, and wherein turn-on sections of the sensing voltages supplied to the (n+1)th and (n+2)th horizontal pixel lines are separated in time from and do not overlap each other by one horizontal period in order to insert black data, where n is a positive integer, and wherein one horizontal period between the (n+1)th and (n+2)th horizontal pixel lines do not overlap with any of the turn-on section of the sensing voltages.
However, in a related field of endeavor, Oke teaches a display device (abstract) and further teaches turn-on sections of sensing voltages supplied to the (n)th and (n+2)th horizontal pixel lines are separated in time from and do not overlap each other during at least one or more horizontal periods (Figure 8, Vgn-1 and Vgn+1 separated by TBLK), and wherein turn-on sections of the sensing voltages supplied to the (n+1)th and (n+2)th horizontal pixel lines are separated in time from and do not overlap each other by one horizontal period (Figure 8, Vgn and Vgn+1 separated by TBLK) in order to insert black data ([0038], VBLK representing black), where n is a positive integer, and wherein one horizontal period between the (n+1)th and (n+2)th horizontal pixel lines do not overlap with any of the turn-on section of the sensing voltages (Figure 8 and [0038], TBLK).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide black period as taught by Oke deterioration of the image quality occurs when an unnecessary DC potential is applied to the pixel electrode due to a leak current of the TFT or the like. In order to prevent this, it is preferred to basically set the reference voltage to a potential corresponding to a pixel value representing black as suggested by Oke in [0038].
Oke does not appear to specifically disclose only one horizontal period between the (n+1)th and (n+2)th horizontal pixel lines.
However, in a related field of endeavor, Takayanagi teaches a scanning method of the display (abstract) and further teaches only one horizontal period between the (n+1)th and (n+2)th horizontal pixel lines (Figure 5, n/2 and n/2+1 at 500).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to sep

Consider claim 17, Kang, Oke and Takayanagi teach all the limitations of claim 16. In addition, Kang teaches the first reference line is divided into a first branch and a second branch, and the first branch connects to a first pixel of the odd number pixel groups and the second branch connects to a second pixel adjacent to the first pixel of the odd number pixel groups (Figure 10, Ch1. Figure 10, a first horizontal branch connected to a first subpixel (e.g. blue sub-pixel) and a second horizontal branch connected to a second subpixel (e.g. red sub-pixel). See horizontal lines between ST2 and Vinit in figures 6 and 3), wherein the second reference line is divided into a third branch and a fourth branch, and the third branch connects to a third pixel of the even number pixel groups and the fourth branch connects to a fourth pixel adjacent to the third pixel of the even number pixel groups (Figure 10, Ch2. Figure 10, a third horizontal branch connected to a third subpixel (e.g. blue sub-pixel) and a fourth horizontal branch connected to a fourth subpixel (e.g. red sub-pixel). See horizontal lines between ST2 and Vinit in figures 6 and 3).

Consider claim 20, Kang, Oke and Takayanagi teach all the limitations of claim 11.
Oke does not appear to disclose wherein the turn-on sections of the sensing voltages supplied to the (n)th and (n+2)th horizontal pixel 
However, Takayanagi teaches wherein the turn-on sections of the sensing voltages supplied to the (n)th and (n+2)th horizontal pixel lines are separated in time from and do not overlap each other by two horizontal periods (Figure 5 and [0039], n/2-1 and n/2+1 (refer to the line of 500); see also “m” and “1” in the upper counter corresponding to at least two horizontal periods).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to separate by two horizontal periods as taught by Takayanagi the benefit occurrence of instantaneous light in the center part of a display should be eliminated as suggested by Takayanagi in Abstract and [0039]. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Consider claim 21, it includes the limitations of claim 20 and thus rejected by the same reasoning.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, Park, Oke and Takayanagi as applied to claim 1 above, and further in view of Park et al. U.S. Patent Publication No. 2007/0001937 (hereinafter Park2).
Consider claim 18, Kang, Park, Oke and Takayanagi teach all the limitations of claim 1. 

However, in a related field of endeavor, Park2 teaches a display device (abstract) and further teaches two adjacent data lines are disposed between adjacent two of the plurality of sub-pixels and are repeatedly disposed by adjacent two of the plurality of sub-pixels along a horizontal direction (figure 2b, D1-D2 and D3-D4).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide data lines between two sub-pixels as suggested by Park2 in order to increase the aperture ratio of the display device as well as improve brightness as suggested by Park2 in [0003] and [0066].

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Shin et al. U.S. Patent Publication No. 2015/0129853 (hereinafter Shin) and further in view of Park.
Consider claim 22, Kang teaches an organic light emitting diode display device comprising (Figure 6, OLED): a substrate (Figure 5, display 10, the substrate is considered where the pixels are mounted) including a plurality sub-pixels disposed in a plurality of horizontal pixel lines (Figure 10, pixel groups); a gate line (Figure 6, 15a) and a sensing line (Figure 6, SEN) spaced apart from each other on the substrate (Figure 6); a data line overlapping the gate line and the sensing line and spaced apart from each other (Figure 6, 14a overlapping 15a and 15b), a first reference line and second reference line (Figure 10, CH1 and CH2). In addition, Kang teaches the plurality of sub-pixels include first to eighth sub-pixels in a first horizontal pixel line and ninth to sixteenth sub-pixels in a second horizontal pixel line (RWGB and RWGB in first row; RWGB and RWGB in second row in figure 4).
Kang’s figure 10 does not appear to specifically disclose a first reference line divided into a first branch and a second branch, the first reference line supplying first reference voltages, the first branch and the second branch connected to adjacent two of the plurality of horizontal pixel lines; a second reference line divided into a first branch and a second branch, the second reference line supplying second reference voltages, the first and second branches of the second reference line connected to adjacent two of the plurality of horizontal pixel lines, wherein the second branch of the first reference line crosses the first branch of the second reference line.
However, the combination of figures 8b and 10 teach and a first reference line divided into a first branch and a second branch (Figure 8b, left and right branches in CH), the first reference line supplying first reference voltages (Vint), the first branch and the second branch connected to adjacent two of the plurality of horizontal pixel lines (adjacent UPXL in figure 8b); a second reference line divided into a first branch and a second branch (left and right branches for CH1 and left and right branches for CH2 in figure 10 as suggested by figure 8), the second reference line supplying second reference voltages (Vint), the first and second branches of the second reference line connected to adjacent two of the plurality of horizontal pixel lines (adjacent UPXL), wherein the second branch of the first reference line crosses the first branch of the second reference line (if each channel has two branches for a plurality of UPXLs as suggested in figure 8b, then at least one branch of Ch1 should crosses one branch of Ch2 since each channel is connected to different L# and a plurality of UPXLs).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide plurality of first and second reference lines as taught by Kang’s figure 8b with the benefit that the reference lines should be connected to a plurality of pixels (more than one UPXL unit) as suggested by Kang in [0064].
Kang does not appear to specifically disclose wherein a first power line is disposed at a left portion of first and ninth sub-pixels to be connected to the first, second, ninth, and tenth sub-pixels, a second power line is disposed between the fourth and fifth sub-pixels and between the twelfth and thirteenth sub-pixels to be connected to the third, fourth, fifth, sixth, eleventh, twelfth, thirteenth, and fourteenth sub-pixels, and a third power line is disposed at a right portion of the eighth and sixteenth sub-pixels to be connected to the seventh, eighth, fifteenth, and sixteenth sub-pixels.
However, in a related field of endeavor, Shin teaches an organic light emitting diode display device (abstract) and further teaches, wherein a first power line is disposed at a left portion (Figure 5, 151 located in the left portion) of first and ninth sub-pixels to be connected to the first, second, ninth, and tenth sub-pixels (Figure 5 shows that a power line 151 located in the left side is connected to the two-left pixels R W and thus R W in the first row and R W in the second row corresponds to first, second, ninth and tenth respectively. , a second power line is disposed between the fourth and fifth sub-pixels and between the twelfth and thirteenth sub-pixels to be connected to the third, fourth, fifth, sixth, eleventh, twelfth, thirteenth, and fourteenth sub-pixels (Figure 5 shows that a power line 151 located in between G and R pixels in a center region of A and connected to B, G R, W, and thus B G R W in the first row are considered third, fourth, fifth and sixth sub-pixels and B G R W in the second row are considered eleventh, twelfth, thirteenth and fourteenth sub-pixels), and a third power line is disposed at a right portion of the eighth and sixteenth sub-pixels to be connected to the seventh, eighth, fifteenth, and sixteenth sub-pixels (Figure 5 shows that a power line 151 in a center region of figure 5 (in between A and B regions) is connected to B G and thus B G in the first row are considered seventh and eighth sub-pixels and B G in the second row is considered fifteenth and sixteenth sub-pixels).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular layout for the power lines as taught by Kang with the benefit that an OLED display device having high aperture ratio and high resolution should be fabricated as suggested by Kang in [0003].
Kang and Shin do not appear to specifically disclose a power line overlapping the gate line and the sensing line, wherein the second reference line is disposed between the fourth sup-pixel and the second power line and between the twelfth sub-pixel and the second power line.
a power line overlapping the gate line and the sensing line (Figure 4, ELVDD, 15A_n and 15B_n (see also figure 5)), wherein the second reference line is disposed between the fourth sup-pixel and the second power line and between the twelfth sub-pixel and the second power line (Figure 4 shows a plurality of vertical EVDD connected to pixels P and a plurality of reference lines 14B connected to pixels P. Figure 4 also shows that plurality of reference lines 14B is disposed between pixels P and vertical lines EVDD).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a power line and reference lines for pixels as taught by Park with the benefit that each pixel P should receive a high potential driving voltage EVDD from a power generator as suggested by Park in [0036] and figure 4. In addition, a sensed voltage may be formed on the reference line as mentioned in [0052].

Consider claim 23, Kang, Shin, Park teach all the limitations of claim 22. In addition, Kang teaches the first branch of the first reference line is connected to the first to fourth sub-pixels (Figure 8b, RWGB for first UPXL), and the second branch of the first reference line is connected to the fifth to eighth sub- pixels (Figure 8b, RWGB for a second UPXL), and the second reference line is connected to the eleventh to fourteenth sub-pixels (Figure 10 shows a plurality of rows, where a second Vint is connected to a second row. Figure 8b shows row includes a plurality of sub-pixels. .

Consider claim 24, Kang, Shin, Park teach all the limitations of claim 22.
Kang’s figures 10 and 8 do not appear to specifically disclose the first branch of the first reference line is disposed between the second and third sub-pixels and between the ninth and tenth sub-pixels, and the second branch of the first reference line is disposed between the sixth and seventh sub-pixels and between the fourteenth and fifteenth sub-pixels.
However, figure 3 shows that disclose the first branch of the first reference line is disposed between the second and third sub-pixels and between the ninth and tenth sub-pixels (between W and G in first row and second row), and the second branch of the first reference line is disposed between the sixth and seventh sub-pixels and between the fourteenth and fifteenth sub-pixels (same principle for a second UPXL disposed to the right of UPXL1-2 in figure 3. Figure 8b shows a second branch of CH).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide Vint in mid-section of UPXL as taught by figure 3 in order to simultaneously receive the initialization voltage Vinit as suggested by Vint in [0012].

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, Shin, Park as applied to claim 24 above, and further in view of Park U.S. Patent Publication No. 2016/0098960 (hereinafter Park3).
Consider claim 25, Kang, Shin and Park teach all the limitations of claim 24. 
Kang  does not appear to specifically disclose a first pair of the data line are disposed between the first and second sub-pixels and between the ninth and tenth sub-pixels, a second pair of the data line are disposed between the third and fourth sub-pixels and between the eleventh and twelfth sub-pixels, a third pair of the data line are disposed between the fifth and sixth sub-pixel and between the thirteenth and fourteenth sub-pixels, and a fourth pair of the data line are disposed between the seventh and eighth sub-pixels and between the fifteenth and sixteenth sub-pixels.
However, in a related field of endeavor, Park3 teaches an organic light emitting display device (abstract) and further teaches a first pair of the data line are disposed between the first and second sub-pixels and between the ninth and tenth sub-pixels (Figure 3b, DL(4n-3) and DL(4n-2) between 1st and 2nd sub-pixels for a first row and between 9th and 10th sub-pixels in second row), a second pair of the data line are disposed between the third and fourth sub-pixels and between the eleventh and twelfth sub-pixels (Figure 3b, DL(4n-1) and DL(4n) between 3rd and 4th sub-pixels in a first row and between 11th and 12th sub-pixels in a second row), a third pair of the data line are disposed between the fifth and sixth sub-pixel and between the thirteenth and fourteenth sub-pixels, and a fourth pair of the data line are disposed between the seventh and eighth sub-pixels and between the fifteenth and sixteenth sub-pixels (same principle as first set of P1-P4 in first row and P9-12 in second row for a second set of P5-P8 in first row and P13-16 in second row).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of pair data as taught by Park3 with the benefit that the display panel should have a symmetric structure, the incidence probability of defects may be reduced accordingly, and the numerical aperture may also be increased. Due to this, it is possible to manufacture a good quality panel with high yield. In particular, it is possible to manufacture a high resolution and large area panel with higher quality and high yield as suggested by Park3 in [0107].

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive.
On page 12, Applicant argues that “Oke's non-overlapping section between VGn and VGn+1 does NOT overlap only by one horizontal period.” 
	However, Takayanagi teaches separation between n/2 and n/2+1 is only one horizontal period. Consequently, this argument has been considered but it is not persuasive.

On page 13, Applicant argues that “None of the cited prior art teaches or suggest "wherein the second branch of the first reference line crosses the first branch of the second reference line.”” 


On page 14, Applicant argues that “Kang, Shin and Park, in any combination fails to teach or suggest” claim 24. 
Kang’s figure 3 suggests the features of claim 24 as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621